Citation Nr: 1826346	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to June 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1. The Veteran's PTSD is not productive of total occupational and social impairment.

2. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Initial Assigned Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 70 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  These provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board after August 4, 2014; therefore, the regulations pertaining to the DSM-5 are for application.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for his PTSD.
 
The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

First, though the Veteran has displayed at least one symptom described by the 100 percent rating, his overall symptomatology more closely approximates that described by the 70 percent rating.  Notably, although the Veteran reported auditory hallucinations and stated that he washed his hands up to 100 times per day, his speech is consistently normal, his affect was appropriate, and he was able to maintain good personal hygiene and perform other basic activities of daily living.  He denied any persistent delusions or inappropriate behavior.  In September 2010 and August 2011 the Veteran described suicidal thoughts, without any specific plan or intent; however, during subsequent examinations in January 2012 and May 2014 he denied any suicidal/homicidal ideation.  The Veteran's abstract reasoning was intact and he was oriented to person, place and time.  While his recent memory was mildly impaired, this was thought to be due to long-term substance abuse rather than PTSD.  The January 2012 VA examiner explained that memory loss is not a symptom of PTSD.  The May 2014 VA examiner opined that his poor concentration and memory problems were primarily attributable to an unspecified depressive disorder and a recent stroke, not PTSD.  At any rate, while the Veteran reported some memory loss, he was able to recall his own name and those of close relatives.  He was judged to be capable of managing his own financial affairs.

As recently as September 2016, VA treatment records indicate that his thought content was appropriate; he was not considered to be a danger to himself or others; his attention and concentration were intact; his memory was intact; his judgment and insight were fair; his speech was normal and his behavior was cordial and cooperative; and his appearance was clean.  He reported anxiety but that he was trying to count his blessings and take a "one day at a time" attitude.    

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra; Vazquez-Claudio, supra.  

Furthermore, the symptoms the Veteran has shown have not resulted in total occupational and social impairment.  The criteria for an evaluation of 100 percent requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

With regard to social impairment, the record shows that the Veteran has consistently maintained relationships with his family.  He has remained married to his wife of over 40 years and sees his daughter and granddaughter.  Prior to the deaths of his son and mother, the Veteran reported that, he stated that he enjoyed going to concerts and sporting events, spending time with his friends in bars and clubs, and golfing.  These long-time relationships are direct evidence that the Veteran's PTSD symptoms have not resulted in total social impairment, thus precluding the 100 percent rating.  

As discussed above, the Veteran does not have both total social and total occupational impairment as required to warrant a 100 percent rating.  Mauerhan, supra; Vazquez-Claudio, supra.  Thus, the criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service-connected for the following disabilities:  PTSD, assigned a 70% evaluation; bilateral tinnitus, assigned a 10% evaluation; and bilateral hearing loss, assigned a noncompensable (zero percent) evaluation.

The Veteran's combined rating is 70 percent, with one 70 percent disability based on PTSD.  38 C.F.R. § 4.16 (a).  Thus, the Veteran has met the schedular criteria for TDIU.  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the most probative evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

As the Veteran's contentions regarding his claimed inability to secure or follow a substantially gainful occupation stem from his service-connected PTSD, the Board shall concentrate its discussion there.  

The evidence shows that the Veteran worked until 2009, at which time he was laid off from his job tending to arcade games.  According to the Veteran, he was laid off due to a poor economy, and since he was awarded disability the same year, he decided to retire.  While the Veteran reported that he had over 25 jobs in his lifetime and "just never could get settled," he was employed at K&K Games for over 11 years, from 1997 to 2008, and another, similar company for almost a year, from June 2008 to June 2009.  

Various VA examiners have all concluded that, while the Veteran's PTSD symptoms would result in occupational impairments, the evidence does not show that the Veteran's PTSD would preclude his ability to secure or follow a substantially gainful occupation.  Instead, such examiners have determined that the Veteran's non-service connected psychiatric disorders (primarily his alcohol abuse) have had a greater impact on his employability than his service-connected PTSD.  

At a January 2012 examination, for instance, the examiner determined that the Veteran's history of difficulty with stable employment had little, if anything, to do with his PTSD, but rather was related to his substance abuse and personality traits.  A May 2014 VA examiner similarly noted that the Veteran's PTSD symptoms would not cause functional impairments that would limit the Veteran's ability to function in physical or sedentary environments.  

Of particular note, the Veteran has sought service connection for his alcohol dependence; that claim, however, has been denied, and any impairments resulting from that disability may therefore not be considered in determining whether a TDIU is warranted.  

Read as a whole, this evidence shows that the Veteran's PTSD symptoms on their own and considered with his other service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  

The Veteran also reiterates that he has already been awarded SSD.  Social Security Administration (SSA) disability determinations are not limited to review of matters concerning unemployability to consideration of only service-connected disabilities.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board is precluded from considering impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.  The Veteran was awarded SSD based on osteoarthritis and hypertension, not PTSD.     

The Veteran submitted a May 2014 opinion from D.N.L. (initials used to preserve privacy), a therapist and licensed social worker.  He opined that due to his anxiety, the Veteran "would have great difficulty maintaining proper focus and concentration to the responsibilities and work at hand that would be necessary to maintain competitive employment."  The Board has considered D.N.L.'s opinion but ultimately finds the VA examiners' opinions more persuasive, particularly since they are in agreement that the Veteran's PTSD symptoms do not prevent him from gaining and maintaining employment.  

The Veteran also submitted an August 2014 letter from T.R., the director of the Suffolk County, New York Veterans Service Agency.  T.R. opines that the Veteran's myriad problems including PTSD symptoms, anxiety, alcohol abuse and hypertension, would prevent him from gaining and maintaining employment.  However, service connection for hypertension and alcohol abuse has been denied.  The Board cannot consider non-service connected disabilities when determining entitlement to TDIU.  In addition, T.R. is not a mental health professional and more probative weight is afforded to the VA examiners' assessments.    

The Board does acknowledge the Veteran's reported frustrations and that his PTSD causes difficulties for him such as irritability, social anxiety, and wanting to be left alone.  However, the Board notes that such symptomatology is already contemplated in the currently assigned evaluation for this service-connected disability.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather, show that he has occupational impairment.

In summary, the Veteran undoubtedly has industrial impairment as a result of his service-connected PTSD, as evidenced by the 70 percent evaluation.  However, the evidence does not establish that his service-connected disability precludes gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the evaluation assigned under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied. 




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


